

115 S1571 IS: National Flood Insurance Program Reauthorization Act of 2017
U.S. Senate
2017-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1571IN THE SENATE OF THE UNITED STATESJuly 17, 2017Mr. Crapo (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo reauthorize the National Flood Insurance Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Flood Insurance Program Reauthorization Act of 2017.
 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title. Sec. 2. Table of contents. Sec. 3. Definitions. Sec. 4. Extension of National Flood Insurance Program. TITLE I—Risk mitigation  Sec. 101. Community preparation for repetitively flooded areas. Sec. 102. Wildfires on Federal land. Sec. 103. Increased cost of compliance. Sec. 104. Predisaster hazard mitigation program authorization. Sec. 105. Disclosure of flood risk information upon transfer of property. Sec. 106. Multifamily mitigation. Sec. 107. Technical assistance. TITLE II—Flood mapping program improvements Sec. 201. Reauthorization of mapping program. Sec. 202. National Flood Mapping Program improvements. TITLE III—Program improvements Sec. 301. Replacement cost in determining premium rates. Sec. 302. Risk transfer options. Sec. 303. Participation studies. Sec. 304. Study regarding coverage for business interruption.  3.DefinitionsIn this Act—
 (1)the term Administrator means the Administrator of the Federal Emergency Management Agency; (2)the term appropriate committees of Congress means—
 (A)the Committee on Banking, Housing, and Urban Affairs of the Senate; and (B)the Committee on Financial Services of the House of Representatives;
 (3)the term Federal entity for lending regulation has the meaning given the term in section 3(a) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4003(a));
 (4)the term mandatory purchase requirement means the requirement under subsections (a) and (b) of section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) to have flood insurance coverage; and
 (5)the term National Flood Insurance Program means the program established under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.).
			4.Extension of National Flood Insurance Program
 (a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended, in the first sentence, by striking September 30, 2017 and inserting September 30, 2023.
 (b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking September 30, 2017 and inserting September 30, 2023. IRisk mitigation  101.Community preparation for repetitively flooded areas (a)In generalSection 1361 of the National Flood Insurance Act of 1968 (42 U.S.C. 4102) is amended by adding at the end the following:
					
						(e)Community preparation for repetitively flooded areas
 (1)DefinitionsIn this subsection— (A)the term covered community means a community—
 (i)that is participating, under section 1315, in the national flood insurance program; and (ii)within which are located—
 (I)50 or more repetitive loss structures; (II)5 or more severe repetitive loss structures for which mitigation activities meeting the standards for approval under section 1366(c)(2)(A) have not been conducted; or
 (III)a public facility or a private nonprofit facility that has received assistance for repair, restoration, reconstruction, or replacement under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) in connection with more than 1 flooding event in the most recent 10-year period;
 (B)the terms private nonprofit facility and public facility have the meanings given those terms in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122);
 (C)the term repetitive loss structure has the meaning given the term in section 1370(a); and (D)the term severe repetitive loss structure has the meaning given the term in section 1366(h).
 (2)RequirementsThe Administrator shall, by regulation, require any covered community— (A)to identify the areas within the covered community where properties described in paragraph (1)(A)(ii) or flood-damaged facilities are located to determine areas repetitively damaged by floods and to assess, with assistance from the Administrator, the continuing risks to such areas;
 (B)to develop a community-specific plan for mitigating continuing flood risks to such repetitively flooded areas and to submit such plan and plan updates to the Administrator at appropriate intervals;
 (C)to implement such plans; and (D)to make such plans, plan updates, and reports on progress in reducing flood risk available to the public, subject to section 552a of title 5, United States Code.
 (3)Incorporation into existing plansA plan developed pursuant to paragraph (2) may be incorporated into a mitigation plan developed under section 1366 and a hazard mitigation plan developed under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165).
							(4)Assistance to a covered community
 (A)DataTo assist a covered community in preparation of a plan required under paragraph (2), the Administrator shall, upon request, provide a covered community with appropriate data regarding the property addresses and dates of claims associated with insured properties within the covered community.
 (B)Mitigation grantsIn making a determination regarding financial assistance under the authorities of this title, the Administrator may consider the extent to which a covered community has complied with this subsection and is working to remedy problems with addressing repetitively flooded areas.
								(5)Sanctions
 (A)In generalThe Administrator shall, by regulations issued in accordance with the procedures established under section 553 of title 5, United States Code, regarding substantive rules, provide appropriate sanctions for a covered community that fails to comply with the requirements under this subsection or to make sufficient progress in reducing the flood risks to areas in the covered community that are repetitively damaged by floods.
 (B)NoticeBefore imposing any sanction pursuant to this paragraph, the Administrator shall provide the covered community involved with notice of the noncompliance that could result in the imposition of sanctions, which shall include recommendations for actions to bring the covered community into compliance with this subsection.
 (C)ConsiderationsIn determining appropriate sanctions to impose under this paragraph, the Administrator shall consider the resources available to the covered community involved, including Federal funding, the portion of the covered community that lies within an area having special flood hazards, and other factors that make it difficult for the covered community to conduct mitigation activities for existing flood-prone structures.
 (6)Reports to congressNot later than 6 years after the date of enactment of this subsection, and not less frequently than every 2 years thereafter, the Administrator shall submit a report to Congress regarding the progress of covered communities in implementing plans developed pursuant to paragraph (2)(B)..
 (b)RegulationsNot later than 1 year after the date of enactment of this Act, the Administrator shall issue regulations necessary to carry out subsection (e) of section 1361 of the National Flood Insurance Act of 1968 (42 U.S.C. 4102), as added by subsection (a) of this section.
				102.Wildfires on Federal land
				(a)Definition of major disaster for wildfire on Federal land
 (1)In generalSection 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended—
 (A)by redesignating paragraphs (3) through (12) as paragraphs (4) through (13), respectively; and (B)by inserting after paragraph (2) the following:
							
 (3)Major disaster for wildfire on Federal landThe term major disaster for wildfire on Federal land means any wildfire or wildfires that in the determination of the President in accordance with section 802 warrants assistance under section 803 to supplement the efforts and resources of the Secretary of the Interior or the Secretary of Agriculture—
 (A)on Federal land; or (B)on non-Federal land in accordance with a fire protection agreement or cooperative agreement..
 (2)Conforming amendmentSection 251(b)(2)(D)(iii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii)) is amended by striking section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)) and inserting paragraph (2) or (3) of section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).
 (b)Declaration of a major disaster for wildfire on Federal landThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended by adding at the end the following:
					
						VIIIMajor Disaster for Wildfire on Federal Land
 801.DefinitionsIn this title: (1)Federal landThe term Federal land means—
 (A)any land under the jurisdiction of the Secretary of the Interior; and (B)any land under the jurisdiction of the Secretary of Agriculture, acting through the Chief of the Forest Service.
 (2)Federal land management agenciesThe term Federal land management agencies means— (A)the Bureau of Land Management;
 (B)the National Park Service; (C)the Bureau of Indian Affairs;
 (D)the United States Fish and Wildlife Service; and (E)the Forest Service.
 (3)Secretary concernedThe term Secretary concerned means— (A)the Secretary of the Interior, with respect to land under the jurisdiction of the Secretary of the Interior; and
 (B)the Secretary of Agriculture, with respect to land under the jurisdiction of the Secretary of Agriculture, acting through the Chief of the Forest Service.
 (4)Wildfire suppression operationsThe term wildfire suppression operations means the emergency and unpredictable aspects of wildland firefighting, including support, response, emergency stabilization activities, and other emergency management activities of wildland firefighting on Federal land, or on non-Federal land in accordance with a fire protection agreement or cooperative agreement, by the Federal land management agencies covered by—
 (A)the wildfire suppression subactivity of the Wildland Fire Management account of the Federal land management agencies; or
 (B)the FLAME Wildfire Suppression Reserve Fund account of the Federal land management agencies.
									802.Procedure for declaration of a major disaster for wildfire on federal land
 (a)In generalThe Secretary concerned may submit a request to the President in accordance with the requirements of this title for a declaration by the President that a major disaster for wildfire on Federal land exists.
 (b)RequirementsA request for a declaration by the President that a major disaster for wildfire on Federal land exists shall—
 (1)be made in writing by the Secretary concerned; (2)certify that the amount made available for the current fiscal year for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the Secretary concerned, net of any concurrently enacted rescissions of wildfire suppression funds, increases the total unobligated balance of the amount available for wildfire suppression by an amount equal to not less than 70 percent of the average total cost incurred by the Federal land management agencies per year for wildfire suppression operations, including the suppression costs in excess of amounts made available, for the previous 10 fiscal years;
 (3)certify that, for the current fiscal year, an amount equal to not less than 30 percent of the average total cost incurred by the Federal land management agencies per year for wildfire suppression operations, including the suppression costs in excess of amounts made available, for the previous 10 fiscal years, has been made available for the Federal land management agencies under the jurisdiction of the Secretary concerned for the purpose of funding—
 (A)projects and activities on Federal land that improve the fire regime of areas that meet the desired future conditions of the applicable land and resource management plan or land use plan; or
 (B)restoration and resiliency projects and activities on Federal land that meet the desired future conditions of the applicable land and resource management plan or land use plan;
 (4)certify that, for the current fiscal year— (A)the sum of the amounts certified under paragraphs (2) and (3) is equal to not less than 100 percent of the average total cost incurred by the Federal land management agencies per year for wildfire suppression operations, including the suppression costs in excess of amounts made available, for the previous 10 fiscal years; and
 (B)the amount certified under paragraph (3) is in addition to and supplements other amounts made available for the Federal land management agencies for projects and activities described in subparagraphs (A) and (B) of paragraph (3) that equal or exceed the amount made available for those projects and activities for fiscal year 2017, subject to the condition that the amount made available for those projects and activities for fiscal year 2017 shall be adjusted annually beginning with fiscal year 2019 to reflect changes during the preceding fiscal year in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor;
 (5)certify that the amount available for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the Secretary concerned will be obligated not later than 30 days after the Secretary concerned notifies the President that amounts for wildfire suppression operations will be exhausted to fund ongoing and anticipated wildfire suppression operations for which the request is made; and
 (6)specify the amount required for the fiscal year for which the request is made to fund wildfire suppression operations for which the request is made.
 (c)DeclarationBased on the request of the Secretary concerned in accordance with this title, the President may declare that a major disaster for wildfire on Federal land exists.
 (d)List of projects reporting requirementNot later than November 1 of each fiscal year, the Secretary of Agriculture and the Secretary of the Interior shall each submit to the Committee on Agriculture, Nutrition, and Forestry, the Committee on Appropriations, and the Committee on Energy and Natural Resources of the Senate and the Committee on Agriculture, the Committee on Appropriations, and the Committee on Agriculture of the House of Representatives a list of projects and activities described in subparagraphs (A) and (B) of subsection (b)(3) to be conducted using amounts described in subsection (b)(3).
								803.Wildfire on Federal land assistance
 (a)In generalDuring a period for which a major disaster for wildfire on Federal land has been declared under section 802, the President may transfer funds only from the account established by subsection (b) to the Secretary concerned to conduct wildfire suppression operations on—
 (1)Federal land; and (2)non-Federal land in accordance with a fire protection agreement or cooperative agreement.
									(b)Wildfire suppression operations disaster account
 (1)In generalThere is established a special account for the assistance available under a declaration of a major disaster for wildfire on Federal land under section 802.
 (2)UseThe account established by paragraph (1) may only be used to provide assistance in accordance with this title.
 (3)Authorization of appropriationsSubject to the limitation described in subsection (c)(2), there are authorized to be appropriated to the account established by paragraph (1) such sums as are necessary to provide assistance in accordance with this title.
									(c)Limitations
									(1)Limitation of transfer
 (A)In generalThe assistance available under a declaration of a major disaster for wildfire on Federal land under section 802 shall be limited to the transfer of the amount requested in accordance with section 802(b)(6).
 (B)Wildfire suppression operations disaster accountThe assistance available for transfer under this section shall not exceed the amount contained in the account established by subsection (b)(1).
 (2)Maximum transfer amount limitationIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies an amount for wildfire suppression operations in the Wildland Fire Management accounts of the Department of Agriculture or the Department of the Interior, the total amount of assistance appropriated to and transferred from the account established by subsection (b)(1) and in accordance with a declaration of a major disaster for wildfire on Federal land under section 802 to those Wildland Fire Management accounts for that fiscal year shall not exceed $1,647,000,000.
 (3)Transfer of fundsA transfer under this section shall be made from the wildfire suppression operations account to the wildfire suppression subactivity of the Wildland Fire Management accounts, to remain available until expended.
 (d)Prohibition of other transfersExcept as provided in this section, no amounts may be transferred to or from the account established by subsection (b)(1) to or from any other fund or account.
 (e)Reimbursement for wildfire suppression operations on non-Federal landIf amounts transferred under this section are used to conduct wildfire suppression operations on non-Federal land, the Secretary concerned shall—
 (1)secure reimbursement for the cost of those wildfire suppression operations; and (2)transfer the amounts received under paragraph (1) to the account established by subsection (b)(1).
									(f)Annual accounting and reporting requirements
 (1)In generalNot later than 90 days after the last day of each fiscal year for which assistance is received under this section, the Secretary concerned shall submit to the committees described in paragraph (2), and make available to the public, a report that describes the following:
 (A)The risk-based factors that influenced management decisions regarding wildfire suppression operations of the Federal land management agencies under the jurisdiction of the Secretary concerned.
 (B)Specific discussion of a statistically significant sample of large fires, in which each fire is analyzed for—
 (i)cost drivers; (ii)the effectiveness of risk management techniques;
 (iii)resulting positive or negative impacts of fire on the landscape; (iv)the impact of investments in preparedness;
 (v)suggested corrective actions; and (vi)such other factors as the Secretary concerned considers appropriate.
 (C)Total expenditures for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the Secretary concerned, including a description of the expenditures by—
 (i)fire size;
 (ii)cost; (iii)regional location; and
 (iv)such other factors as the Secretary concerned considers appropriate. (D)Lessons learned.
 (E)Such other matters as the Secretary concerned considers appropriate. (2)Committees describedThe committees referred to in paragraph (1) are—
 (A)of the Senate— (i)the Committee on Agriculture, Nutrition, and Forestry;
 (ii)the Committee on Appropriations; (iii)the Committee on the Budget;
 (iv)the Committee on Energy and Natural Resources; (v)the Committee on Homeland Security and Governmental Affairs; and
 (vi)the Committee on Indian Affairs; and (B)of the House of Representatives—
 (i)the Committee on Agriculture; (ii)the Committee on Appropriations;
 (iii)the Committee on the Budget; (iv)the Committee on Natural Resources; and
 (v)the Committee on Transportation and Infrastructure. (g)Savings provisionExcept as provided in subsections (c) and (d), nothing in this title limits the Secretary of the Interior, the Secretary of Agriculture, an Indian tribe, or a State from receiving assistance through a declaration made by the President under this Act if the criteria for that declaration are satisfied..
 (c)Prohibition on transfersNo amounts may be transferred to or from the wildfire suppression subactivity of the Wildland Fire Management account or the FLAME Wildfire Suppression Reserve Fund account of the Federal land management agencies, as defined in section 801 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, as added by subsection (b), to or from any other account or subactivity of those Federal land management agencies that is not used to cover the cost of wildfire suppression operations.
 (d)Effective dateThis section and the amendments made by this section shall take effect on October 1, 2017. 103.Increased cost of compliance (a)In generalSection 1304(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4011(b)) is amended—
 (1)in paragraph (4), by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and adjusting the margins accordingly;
 (2)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and adjusting the margins accordingly;
 (3)in the matter preceding subparagraph (A), as so redesignated, by striking The national and inserting the following:  (1)In generalThe national;
 (4)in paragraph (1), as so designated— (A)in subparagraph (A), as so redesignated, by inserting , without regard to whether the property is in an area having special flood hazards after loss structures;
 (B)in subparagraph (C), as so redesignated, by striking the period at the end and inserting a semicolon;
 (C)in subparagraph (D), as so redesignated— (i)in the matter preceding clause (i), as so redesignated, by inserting subject to paragraph (2), before properties for which; and
 (ii)in clause (iv), as so redesignated, by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
							
 (E)a property outside an area having special flood hazards if the community, under section 1361, has established land use and control measures for the area in which the property is located.; and
 (5)by striking the flush text following paragraph (1)(E), as added by paragraph (4)(D) of this subsection, and inserting the following:
						
 (2)Use of funds for mitigation projectsThe Administrator shall allow a policyholder to use insurance purchased under this subsection for any eligible project costs under a program described in clause (i), (ii), or (iii) of paragraph (1)(D) of an acquisition, demolition, elevation, relocation, or small structural project funded under that program, including—
 (A)asbestos remediation; (B)the demolition of a driveway or sidewalk when a structure is acquired; and
 (C)the addition of a lift, ramp, or other device that is necessary for a homeowner or occupant with a physical limitation or disability to safely access a home that has been elevated.
								(3)Surcharges
 (A)Primary coverageThe Administrator shall impose a surcharge on each insured of an amount per policy that the Administrator determines is appropriate in order to provide cost of compliance coverage in accordance with paragraph (4)(A).
 (B)Enhanced coverageFor each policy for flood insurance made available under this title with respect to which enhanced coverage is provided under paragraph (4)(B), the Administrator shall impose a surcharge, in addition to the surcharge imposed under subparagraph (A), in an amount that the Administrator determines appropriate.
								(4)Amount of coverage
 (A)Primary coverageEach policy for flood insurance coverage made available under this title shall provide coverage under this subsection having an aggregate liability for any single property of $60,000.
 (B)Enhanced coverageNotwithstanding the limitation under subparagraph (A), the Administrator shall provide, upon request by a policyholder, enhanced coverage under this subsection having an aggregate liability for any single property in an amount that is not more than $100,000.
 (5)Treatment of coverage limitsThe purchase of insurance under this subsection with respect to a property shall not be counted for the purposes of any limitation on coverage with respect to that property under section 1306(b)..
 (b)Technical and conforming amendmentNot later than 1 year after the date of enactment of this Act, the Administrator shall amend the Standard Flood Insurance Policy set forth in appendix A to part 61 of title 44, Code of Federal Regulations, to conform the item relating to Coverage D—Increased Cost of Compliance to the coverage limitations described in subparagraphs (A) and (B) of section 1304(b)(4) of the National Flood Insurance Act of 1968 (42 U.S.C. 4011(b)(4)), as added by subsection (a)(5) of this section.
				104.Predisaster hazard mitigation program authorization
 For each of the first 6 full fiscal years following the date of enactment of this Act, there is authorized to be appropriated $200,000,000 to carry out the predisaster hazard mitigation program under section 203 of the Robert T. Stafford Disaster Assistance and Emergency Relief Act (42 U.S.C. 5133).
			105.Disclosure of flood risk information upon transfer of property
 (a)In generalChapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) is amended by adding at the end the following:
					
						1326.Disclosure of flood risk information upon transfer of property
 (a)In generalAfter September 30, 2022, no new flood insurance coverage may be provided under this title for any real property unless an appropriate public body has imposed, by statute or regulation, a duty on any seller or lessor of improved real estate to provide to any purchaser or lessee (with respect to a lease for a term that is not shorter than 30 days) of the property a property flood hazard disclosure that the Administrator has determined meets the requirements of subsection (b).
							(b)Disclosure requirements
 (1)Requirements for sellersA property flood hazard disclosure for the sale of a property shall meet the requirements of this subsection only if the disclosure—
 (A)is made in writing; (B)discloses any actual knowledge of the seller of any—
 (i)prior physical damage caused by flood to a structure located on the property; (ii)prior insurance claim for a loss covered under the national flood insurance program or private flood insurance with respect to the property;
 (iii)previous notification regarding the designation of the property as a repetitive loss structure or severe repetitive loss structure (as defined in section 1366(h)); and
 (iv)Federal legal obligation to obtain and maintain flood insurance running with the property; and (C)is delivered by, or on behalf of, the seller to the purchaser before the purchaser becomes obligated under any contract to purchase the property.
 (2)Requirements for lessorsA property flood hazard disclosure for a rental property with a lease for a term that is not shorter than 30 days shall meet the requirements of this subsection only if the disclosure—
 (A)is made in writing; (B)discloses any actual knowledge of the lessor—
 (i)of any Federal legal obligation to obtain and maintain flood insurance running with the property; (ii)regarding any prior physical damage caused by flood with respect to the unit being leased; and
 (iii)of the availability of coverage under this title for contents located in a structure on the property; and
 (C)is delivered by, or on behalf of, the lessor to the lessee before the lessee becomes obligated under any contract to lease the property.
 (3)Rule of constructionNothing in this section may be construed as preventing a State from adopting disclosure requirements in addition to the requirements of this section.
								.
 (b)Availability of flood insurance coverageSection 1305(c) of the National Flood Insurance Act of 1968 (42 U.S.C. 4012(c)) is amended—
 (1)in paragraph (1), by striking , and at the end and inserting a semicolon; (2)in paragraph (2), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (3)given satisfactory assurance that, by October 1, 2022, property flood hazard disclosure requirements will have been adopted for the area (or subdivision) that meet the requirements of section 1326..
					106.Multifamily mitigation
 (a)In generalSection 1361(d)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4102(d)(1)) is amended, in the matter preceding subparagraph (A), by inserting (including multifamily buildings in urban areas) after residential buildings.
 (b)Risk premium rate reductionSection 1308(k) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(k)) is amended by striking the Administrator shall and all that follows through the period at the end and inserting the following: “the Administrator shall—
					
 (1)take into account the implementation of any mitigation method identified by the Administrator in the guidelines issued under section 1361(d); and
 (2)notwithstanding any other provision of law, charge a risk premium rate that accurately reflects the reduction in flood risk to a building, including a multifamily building in an urban area, resulting from the use of an alternative method of mitigation established by the Administrator under section 1361(d)(1)..
 (c)Land use controlsSection 1315(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4022(a)) is amended by adding at the end the following:
					
						(3)Land use controls for certain multifamily buildings in urban areas
 (A)DefinitionIn this paragraph, the term covered area means an area that— (i)is an urban area; and
 (ii)has been identified as having special flood hazards. (B)Adoption of land use controlsNotwithstanding any other provision of law, the Administrator, under paragraph (1), may require an appropriate public body, with respect to a covered area that is seeking to secure flood insurance coverage under this title, to adopt land use and control measures for the repair, restoration, or substantial improvement of any mid- or high-rise multifamily building that is located in the covered area.
 (C)Community strategyWith respect to a covered area described in subparagraph (B), the Administrator shall encourage the covered area to develop, and assist the covered area in developing, a comprehensive strategy that—
 (i)reduces flood damage to mid- and high-rise multifamily buildings in the covered area that— (I)will be repaired, restored, or substantially improved; and
 (II)cannot be elevated; (ii)identifies technical mitigation activities that may be applied to the buildings described in clause (i), including considerations for mechanical, electrical, and utility components, that will protect life and property; and
 (iii)documents that the covered area has established procedures for— (I)the implementation of performance standards;
 (II)requiring evacuation plans; and (III)developing a maintenance strategy for any mitigation activity that is applied under clause (ii).
 (D)Partial mitigation guidelinesThe Administrator shall establish guidelines for performance standards that shall— (i)allow for a combination of partial mitigation activities, other than elevation, for areas (other than residential areas) in a covered area described in subparagraph (B); and
 (ii)be applied to mid- and high-rise multifamily buildings in the areas described in clause (i).. (d)Calculation of risk premium ratesSection 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by adding at the end the following:
					
 (n)Consideration of partial mitigation methodsNotwithstanding any other provision of law, with respect to a chargeable premium rate prescribed for a building described in section 1315(a)(3)(B), the Administrator shall ensure that the chargeable premium rate properly reflects the reduction in flood risk after adopting and implementing the land use and control measures described in that section, if applicable..
 107.Technical assistanceSection 1315(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4022(b)) is amended by adding at the end the following:
				
					(5)Regional coordinator
 (A)In generalThe Administrator shall appoint a regional coordinator in each region served by a Regional Office (as defined in section 501 of the Homeland Security Act of 2002 (6 U.S.C. 311)) to provide technical assistance to small communities to enable those communities to effectively participate in, and benefit from, the community rating system program.
 (B)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this paragraph, which shall remain available until expended..
			IIFlood mapping program improvements
 201.Reauthorization of mapping programSection 100216(f) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(f)) is amended by striking 2017 and inserting 2023.
 202.National Flood Mapping Program improvementsSection 100216 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b) is amended—
 (1)in subsection (b)— (A)in paragraph (1)—
 (i)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; (ii)by inserting after subparagraph (A) the following:
							
 (B)as soon as practicable— (i)modernize the flood mapping inventory for communities for which the National Flood Insurance Program rate maps have not been modernized; and
 (ii)in coordination with communities, utilize the digital display environment established under subsection (f)(1)(A) to store and disseminate any flood hazard data, models, and maps generated under clause (i) while ensuring that the flood mapping inventory described in that clause may be printed in order to carry out—
 (I)floodplain management programs under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.); and
 (II)other purposes of the National Flood Insurance Program; ; (iii)in subparagraph (C), as so redesignated, by striking and at the end;
 (iv)in subparagraph (D), as so redesignated— (I)by inserting , including the most current and most appropriate remote sensing or other geospatial mapping technology after available; and
 (II)by striking the period at the end and inserting ; and; and (v)by adding at the end the following:
							
 (E)when appropriate, partner with other Federal agencies, States, communities, and private entities in order to meet the objectives of the program.; and
 (B)in paragraph (3)(C), by inserting urban flooding, after changing lake levels,; (2)by redesignating subsection (f), as amended by section 201, as subsection (h); and
 (3)by inserting after subsection (e) the following:  (f)Digital display environment and building-Specific flood hazard and risk information (1)Establishment (A)In generalNot later than 5 years after the date of enactment of the National Flood Insurance Program Reauthorization Act of 2017, the Administrator, in consultation with the Technical Mapping Advisory Council, shall establish a dynamic, database-derived digital display environment for flood hazard and risk data, models, maps, and assessments.
 (B)Consultation with States and communitiesIn designing and constructing the digital display environment under subparagraph (A), the Administrator shall—
 (i)leverage and partner with States and communities that have successfully implemented the same approach; and
 (ii)consider adopting the techniques and technologies used by the States and communities described in clause (i) and applying those techniques and technologies nationwide.
									(2)Digital display system
 (A)In generalIn carrying out paragraph (1), the Administrator, in consultation with the Technical Mapping Advisory Council, shall establish a national digital display system that shall—
 (i)be prompted through dynamic querying of a spatial, relational flood hazard and risk database;
 (ii)as permissible under law, be made available to the public; (iii)to the extent feasible, and where sufficient data is available, provide information, with respect to individual structures, regarding—
 (I)flood hazard and risk assessment determinations; (II)flood insurance; and
 (III)flood risk mitigation efforts; (iv)be constructed in a manner that facilitates coordination with digital display systems that—
 (I)have been developed by State and community partners; and (II)the Administrator finds are acceptable;
 (v)include the capability to print physical copies of maps; and (vi)where feasible, allow for the maintenance and storage of elevation certificates.
 (B)Privacy requirementsThe Administrator may not disseminate the database described in subparagraph (A)(i), including any data used to create that database, to the public or to a private company in a manner that violates section 552a of title 5, United States Code, or any regulation implementing that section.
 (3)Data procurementThe Administrator shall consider methods to obtain any data necessary to establish the digital display environment described in paragraph (1), including—
 (A)requiring a community that is participating in the National Flood Insurance Program to supply information, including building footprints and cadastral and elevation data, for each structure—
 (i)with respect to which the community possesses that information; and (ii)that obtains a construction or other development permit within—
 (I)a special flood hazard area; or (II)an advisory special flood hazard area adopted by the community;
 (B)issuing guidelines and standards, as determined by the Administrator; (C)partnering, contracting, or entering into agreements with other Federal, State, local, and private stakeholders to the greatest extent possible to obtain and share existing data that meets or exceeds the standards determined by the Administrator under subparagraph (B); and
 (D)contracting with private companies to obtain new data collections, such as building footprints, cadastral data, and elevation certificates, if that data may be included in the environment established under paragraph (1).
 (4)Letters of map changeIn coordination with States and communities that have successfully implemented a dynamic, database-derived digital display environment for flood hazard risk production and dissemination, the Administrator shall issue guidelines for the adoption and integration into the National Flood Mapping Program of remote sensing or other geospatial mapping technology-based letter of map amendment approaches.
 (g)Annual reportThe Administrator shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives an annual progress report regarding the mapping program under this section, including the digital display and structure-specific information required under subsection (f), which shall include recommendations to reduce the cost and improve the implementation of that subsection..
				IIIProgram improvements
			301.Replacement cost in determining premium rates
				(a)Study of risk rating redesign flood insurance premium rating options; report
 (1)StudyThe Administrator shall conduct a study to— (A)evaluate best practices in the insurance industry for risk rating and classification, including practices that consider replacement cost value in premium rate estimations; and
 (B)with respect to the estimates of risk premium rates for flood insurance made by the Administrator under section 1307(a)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(1))—
 (i)assess options, methods, and strategies for including replacement cost value in the estimates; (ii)provide recommendations for including replacement cost value in the estimates;
 (iii)identify an appropriate methodology to incorporate replacement cost value into the estimates; and (iv)develop a feasible implementation plan and projected timeline for including replacement cost value in the estimates.
							(2)Report
 (A)RequirementNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report that contains the results and conclusions of the study conducted under paragraph (1) (referred to in this paragraph as the study).
 (B)ContentsThe report submitted under subparagraph (A) shall include— (i)an analysis of the recommendations resulting from the study and any potential impacts that those recommendations would have on the National Flood Insurance Program, including cost considerations;
 (ii)a description of any actions taken by the Administrator to implement the recommendations made by the study;
 (iii)a description of any recommendations made by the study that, as of the date on which the Administrator submits the report, have been deferred or not acted upon; and
 (iv)a statement explaining the reasons for any deferral or inaction described in clause (iii). (b)Use of replacement cost value in premium rates; implementation (1)Estimated ratesSection 1307(a)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(1)) is amended, in the matter preceding subparagraph (A), by inserting after flood insurance the following: , which shall incorporate replacement cost value, and.
 (2)Chargeable ratesSection 1308(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(b)) is amended, in the matter preceding paragraph (1), by inserting after Such rates the following: shall incorporate replacement cost value and.
					(3)Phase-in
 (A)In generalDuring the 3-year period beginning on the date that is 1 year after the date of enactment of this Act, the Administrator may gradually phase in the amendments made by paragraphs (1) and (2) with respect to flood insurance coverage made available under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) for properties located in various geographic regions in the United States as sufficient information for the implementation of those amendments becomes available.
 (B)DeadlineThe Administrator shall ensure that, as of the effective date described in paragraph (4), the amendments made by paragraphs (1) and (2) are fully implemented to apply to all flood insurance coverage made available under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.).
 (4)Effective dateThe amendments made by paragraphs (1) and (2) shall— (A)take effect on the date that is 4 years after the date of enactment of this Act; and
 (B)apply to the establishment of risk premium and chargeable premium rates by the Administrator on and after the date described in subparagraph (A).
 302.Risk transfer optionsSection 1345(e) of the National Flood Insurance Act of 1968 (42 U.S.C. 4081(e)) is amended— (1)by striking The Administrator and inserting the following:
					
 (1)In generalThe Administrator; and (2)by adding at the end the following:
					
 (2)Forms of transferIf the Administrator secures reinsurance under paragraph (1), the Administrator may consider any form of risk transfer, including traditional reinsurance, catastrophe bonds, collateralized reinsurance, resilience bonds, and other insurance-linked securities, in order to—
 (A)maximize pricing competition and the diversity of sources of capital; and (B)secure the best value for the flood insurance program..
				303.Participation studies
				(a)Federal entities for lending regulation
 (1)In generalThe Federal entities for lending regulation shall conduct an annual study regarding the rate at which persons who are subject to the mandatory purchase requirement are complying with that requirement.
 (2)Submission to CongressThe Federal entities for lending regulation shall submit the result of each study conducted under paragraph (1) to the appropriate committees of Congress.
					(b)FEMA
 (1)In generalThe Administrator shall conduct an annual study regarding the rate at which individuals who live in areas that have not been identified, under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) or the Flood Disaster Protection Act of 1973 (42 U.S.C. 4002 et seq.), as having a special flood hazard participate in, or receive financial assistance under, the National Flood Insurance Program.
 (2)Submission to CongressThe Administrator shall submit the result of each study conducted under paragraph (1) to the appropriate committees of Congress.
					304.Study regarding coverage for business interruption
 (a)In generalThe Administrator shall conduct a study on the feasibility and soundness of offering coverage for interruption business losses caused by a flood under the National Flood Insurance Program (referred to in this section as business interruption coverage).
 (b)ContentsIn conducting the study under subsection (a), the Administrator shall, at a minimum— (1)evaluate insurance industry best practices for offering business interruption coverage, including the types of coverage provided and the utilization rate;
 (2)estimate the potential risk premium rates for business interruption coverage based on the flood risk reflected in the flood insurance rate map or other risk metrics in effect at the time of purchase;
 (3)analyze the operational and administrative expenses associated with providing business interruption coverage and adjusting claims;
 (4)identify potential obstacles that may prevent the Administrator from offering business interruption coverage;
 (5)evaluate the benefits of providing business interruption coverage;
 (6)analyze any potential impacts on the financial position of the National Flood Insurance Program; and
 (7)develop a feasibility implementation plan and projected timelines for offering business interruption coverage.
 (c)Availability of expertsIn conducting the study under subsection (a), the Administrator may accept and utilize the personnel and services of any other Federal agency, and appoint and fix the compensation of temporary personnel without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, or employ experts and consultants in accordance with the provisions of section 3109 of such title, without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates.
 (d)DeadlineThe Administrator shall complete the study required under subsection (a) not later than September 30 of the second full fiscal year after the date of enactment of this Act.